ORDER
Considering the Motion for Remand to the Disciplinary Board filed by the Office of Disciplinary Counsel,
IT IS ORDERED that this matter be remanded to the disciplinary board for consolidation with the pending investigative matter arising out of respondent’s conviction. After appropriate consideration of the consolidated matters, the board is directed to issue a single recommendation of *785discipline to this court encompassing all disciplinary matters involving respondent.
/a/ John L. Weimer
Justice, Supreme Court of Louisiana